NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 13-2199
                    ___________

                 HENG CAI CHEN,
                            Petitioner

                          v.

 ATTORNEY GENERAL OF THE UNITED STATES,
                       Respondent

     ____________________________________

       On Petition for Review of an Order of the
            Board of Immigration Appeals
             (Agency No. A094-799-621)
    Immigration Judge: Honorable Eugene Pugliese
      ____________________________________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                   October 9, 2013
Before: AMBRO, JORDAN and BARRY, Circuit Judges

          (Opinion filed: October 17, 2013 )
                    ___________

                     OPINION
                    ___________
PER CURIAM

       Heng Cai Chen (“Chen”), a citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA” or “Board”) denial of his motion to reopen. For the

following reasons, we will deny the petition for review.



                                       I.

       In 2008, Chen appeared before an Immigration Judge (“IJ”) for removal

proceedings and sought asylum, withholding of removal, and protection under the

Convention Against Torture based upon his practice of Catholicism and his refusal to

marry the daughter of his town’s mayor. The IJ rendered an adverse credibility finding

and ordered Chen removed to China. The BIA dismissed Chen’s appeal in 2009, and we

denied his subsequent petition for review in Chen v. Att’y Gen., 386 F. App’x 205 (3d

Cir. 2010).

       In 2010, Chen filed a motion to reopen with the BIA. He stated that he had been

baptized as a Christian in 2010, and that the Chinese government had increased its

persecution of unregistered Christian groups between 2008 and 2010. In denying the

motion, the BIA found that Chen’s evidence did not establish a change in country

conditions and that he had not addressed the IJ’s prior adverse credibility finding. Chen

did not petition us for review of the Board’s decision.


                                             2
       In October 2012, Chen filed a second motion to reopen with the BIA. In this

motion, he asserted that the Chinese government had increased its persecution of

unregistered Christian groups by beginning a campaign to eradicate “house churches.”

His motion also alleged that such persecution would increase because of a “fundamental

upheaval” occurring in China’s “general political structure.” In denying the motion, the

BIA determined that Chen’s evidence neither established a change in country conditions

nor demonstrated that he would suffer persecution upon his return to China.

Accordingly, the Board determined that Chen lacked a basis for filing his second motion

to reopen after the 90-day deadline had passed. Through counsel, Chen filed this petition

for review.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252. We review denials of motions to

reopen under a deferential abuse of discretion standard and will not disturb the decision

“unless [it is] found to be arbitrary, irrational, or contrary to law.”1 Guo v. Ashcroft, 386

F.3d 556, 562 (3d Cir. 2004) (citation omitted). Generally, an alien may file only one

motion to reopen and must file it with the BIA “no later than 90 days after the date on

which the final administrative decision was rendered[.]” 8 C.F.R. § 1003.2(c)(2). The


1
  Because we find that the BIA’s decision was not arbitrary, irrational, or contrary to law,
we do not reach the BIA’s alternative conclusion that Chen did not establish a prima facie
case for asylum relief. See Sevoian v. Ashcroft, 290 F.3d 166, 169-70 (3d Cir. 2002)
(citing INS v. Abudu, 485 U.S. 94, 105 (1988) (stating that the Board may deny a motion
to reopen in asylum cases where it determines that “the movant would not be entitled to
                                            3
time and number requirements are waived for motions to reopen that are “based upon

changed country conditions proved by evidence that is material and was not available and

could not have been discovered or presented at the previous proceeding.” Pllumi v. Att’y

Gen., 642 F.3d 155, 161 (3d Cir. 2011).

       Chen does not dispute that his motion to reopen, his second, was filed more than

90 days after the BIA’s final decision. Rather, he first asserts that the BIA erred in

denying the motion by relying on the prior adverse credibility determination. That

determination was mentioned only when the Board provided an overview of Chen’s past

removal proceedings and stated that the IJ “found that he was not credible.”

Accordingly, we cannot agree with Chen that the BIA relied on the adverse credibility

finding as a reason to deny his motion to reopen.

       Chen asserts that the Board also abused its discretion by “cherry-picking” the

record to find that he failed to establish changed country conditions. We have previously

stated that the BIA is required to consider a party’s evidence of changed country

conditions, and that it “should provide us with more than cursory, summary or conclusory

statements, so that we are able to discern its reasons for declining to afford relief to a

petitioner.” Zheng v. Att’y Gen., 549 F.3d 260, 268 (3d Cir. 2008) (quoting Wang v.

BIA, 437 F.3d 270, 275 (2d Cir. 2006)). However, it need not “expressly parse or refute

on the record each individual argument or piece of evidence offered by the petitioner.”


the discretionary grant of relief”)).
                                               4
Wang, 437 F.3d at 275 (citations and internal quotation marks omitted). Here, the BIA

reviewed, among the evidence that Chen submitted, his baptism certificate, a letter from

Chen’s church in the United States, Chen’s affidavit, China Aid media reports from 2012,

and the 2011 Fujian Province Comprehensive Social Order Administration Regulations.

It then discussed the China Aid media reports to support its finding that Chen’s evidence

was inadequate to demonstrate the existence of changed country conditions.

       To the extent Chen argues that the Board erred by failing to find the existence of

changed country conditions, we conclude that the BIA’s determination was reasonable.

In its order denying Chen’s first motion to reopen, the Board took judicial notice of the

2010 International Religious Freedom Report, which establishes that the practice of

Christianity in China is restricted to churches registered with the government, and that

leaders and members of unregistered churches have continued to face detention for

religious activities. This report also notes that “[s]ince 1999, the Secretary of State has

designated [China] a ‘Country of Particular Concern’ … under the International

Religious Freedom Act (IRFA) for particularly severe violations of religious freedom.”

See also Ambartsoumian v. Ashcroft, 388 F.3d 85, 89 (3d Cir. 2004) (country reports

described as the “most appropriate” and “perhaps best resource” on country conditions)

(citation omitted). Furthermore, the media reports Chen submitted detailing various raids

on underground churches can be viewed as illustrations of the continuous persecution of

Christians in China, not as demonstrating a change in country conditions. Based upon the

                                              5
evidence, the BIA plausibly concluded that restrictions upon religious freedom have

persisted in China since before Chen’s 2008 hearing. See Pllumi, 642 F.3d at 161 (BIA

did not err in denying reopening where “the conditions described have persisted”).

                                           III.

       After reviewing the record, we conclude that the Board’s decision to deny Chen’s

motion to reopen was not arbitrary, irrational, or contrary to law. Accordingly, we will

deny the petition for review.




                                            6